Title: To George Washington from Edmund Randolph, 24 November 1793
From: Randolph, Edmund
To: Washington, George


          
            Sir.
            German Town [Pa.] November 24th 1793.
          
          Upon the proceedings against Ensign Morgan two questions may arise. The first is,
            whether the President, as the constitutional commander in chief of the army, ought to
            pass his judgment on them; and if he ought, the second will be, whether the sentence of
            the court-martial is supported by the testimony, and the articles of war.
          When the subject was opened yesterday for consideration, and I had the honor of
            expressing to you my sentiments in favor of your interference, I went upon general
            principles, drawn from your official relation to the army, without
            having had an opportunity of consulting those articles. But now, after having examined
            them, I am induced by the rules “for the administration of
              justice” to a contrary opinion—By the second
            article of that head; general courts martial are to be ordered, as often as the cases
            may require, by the general or officer commanding the troops; and in this instance Mr
            Morgan’s court martial has been ordered by General Wayne. The article further declares,
            that no sentence of a court martial shall be carried into execution, until after the
            whole proceedings shall have been laid before the said general,
            or officer commanding the troops for the time being. Who is meant by the said general?
            The general, who had ordered the court martial: This construction is enforced by several
            considerations. Altho’ the President is the constitutional commander in chief, he will
            seldom be the commander in the field, and he being therefore necessarily absent from the
            scene of action, the arrest of an officer would be continued contrary to the spirit of
            the sixteenth article of the same head, by the time spent in sending backwards and
            forwards to him. Again; the proceedings are to be laid
            before the general, or the officer; that is, before the one or the other, as the one or
            the other may be in the command. The exception, by which no sentence of a general court
            martial in time of peace, extending to the dismission of a
            commissioned officer, shall be carried into execution, until the whole proceedings shall
            be laid before congress, does not affect a case in time of war.
            Consequently in this time of war, the proceedings against Mr Morgan are to be laid
            before the same officer, before whom they would have been laid under the preceding
            clause of the article; that is, General Wayne. And such is the language which follows:
            “All other sentences[“] (that is, except those extending to life or dismission in time
            of peace, or a general officer, in time of peace or war) “may be confirmed and executed
            by the officer ordering the court to assemble, or the commanding officer for the time
            being, as the case may be[“]—The oath, taken by the
            members of a court martial prohibits them from divulging the sentence of the court,
            until it shall be published by the commanding officer;  in no manner intimating thereby, that the publication of it is
            to depend upon the will of another—Farther: in the 13th article of the same head, it is
            directed, that no commissioned officer shall be cashiered or dismissed from the service,
              excepting by order of Congress, or by the sentence of a general
            court martial. Now if we suppose that the President, not being in the field, has
            succeeded Congress in this particular; (as we must suppose, to prevent a link in the
            chain from being broken) there appears to be a contrast between him, and the actual
            commander in the field.
        